Per Curiam.

Suit by the assignee against the maker of a promissory note.
Answer setting up fraud and want of consideration.
Reply, by way of estoppel, that before the plaintiff purchased the note, but while negotiating for it, he inquired of the defendant, the maker, Powers, as to its character, *2and was informed that the note was valid and would be paid at maturity.
W. March, for the appellant (1).
S. Yandes and C. Hines, for the appellee.
Trial by jury, and judgment for plaintiff.
The jury found specially, in answer to interrogatories put to them by Powers, that the plaintiff purchased the note upon the promise of Powers, made during the negotiations for the purchase, that the note was valid, and that he would pay it. This being the case, the defendant was estopped to set up, against the present plaintiff, the invalidity of the note, as between him and the payee. Muchmore v. Bates, 1 Blackf. 248.—Sloan v. The Richmond, &c., Co., 6 id. 175.—Williams v. Rank, 1 Ind. R. 230.—Paul v. Baugher et al., 8 Ind. R. 501.
The consequence is, that the judgment is right upon the merits, and we shall not look through the confused record to see whether the Court committed the numerous errors assigned relating to other branches of the case or not.
The judgment is affirmed, with 5 per cent, damages and costs.